Citation Nr: 1204919	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for service-connected degenerative disc disease (DDD) at L4-L5 with spondylosis and spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased evaluation in excess of 40 percent for service-connected DDD at L4-L5 with spondylosis and spondylolisthesis.   In January 2009, the Veteran and his spouse presented oral testimony in support of the claim before a Decision Review Officer.  Thereafter, in September 2009 the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  His representative was present at both hearings.  A transcript of each hearing has been obtained and associated with the Veteran's claims file for consideration by the Board.

This case was previously before the Board and was remanded in November 2009 for further development.  Afterwards, in a March 2011 Board decision, the claim of entitlement to an increased schedular evaluation, in excess of 40 percent, for service-connected DDD at L4-L5 with spondylosis and spondylolisthesis was denied.  That part of the increased rating claim regarding entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development and consideration on the merits.  Thereafter, in a September 2011 rating decision/supplemental statement of the case, the claim of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for service-connected DDD at L4-L5 with spondylosis and spondylolisthesis was denied.  The claim was returned to the Board in November 2011 and the Veteran now continues his appeal.



FINDINGS OF FACT

1.  The Veteran's service-connected DDD at L4-L5 with spondylosis and spondylolisthesis is currently rated 40 percent disabling under the rating schedule.  He is also service connected and rated 40 percent disabling for left lower extremity radiculopathy associated with DDD at L4-L5 with spondylosis and spondylolisthesis

2.  The Veteran is currently employed as a letter carrier for the United States Postal Service, and has testified that he lost at least two days of work per month due to elevated low back pain.

3.  The probative evidence does not demonstrate that the Veteran's service-connected DDD at L4-L5 with spondylosis and spondylolisthesis produces marked interference with his employment as a letter carrier for the United States Postal Service.

4.  The probative evidence does not demonstrate that the Veteran requires frequent hospitalization or treatment of his service-connected DDD at L4-L5 with spondylosis and spondylolisthesis.

5.  The probative evidence does not demonstrate that the Veteran's service-connected DDD at L4-L5 with spondylosis and spondylolisthesis is currently manifested by exceptional impairment that places this disability outside the parameters of the applicable rating schedule.  


CONCLUSION OF LAW

The current state of impairment associated with the Veteran's service-connected DDD at L4-L5 with spondylosis and spondylolisthesis does not warrant referral of the case for assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

(a.)  The Veterans Claims Assistance of Act of 2000 and VA's Duties to Notify and Assist.

Although the claim for an increased schedular evaluation, in excess of 40 percent, for DDD at L4-L5 with spondylosis and spondylolisthesis was denied on appeal in a prior Board decision dated in March 2011, entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) is implicitly always part of an increased rating claim.  See Brambley v. Principi, 17 Vet. App. 20, 23 (2003); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The Board thusly split off the extraschedular rating issue from the underlying increased rating claim and remanded it to the RO for consideration in the first instance.

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The increased rating claim decided in the prior Board decision of March 2011, was filed on May 26, 2006; the extraschedular rating claim under 38 C.F.R. § 3.321(b) currently on appeal stems from this application, as it is deemed to be part and parcel to the underlying increased rating claim.  Brambley v. Principi, 17 Vet. App. 20, 23 (2003); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  A VCAA notice letter was dispatched to the Veteran in July 2006, prior to the December 2006 rating decision now on appeal, with a subsequent notice letter dispatched during the course of the appeal in May 2008.  These letters address the increased rating issue on appeal and, collectively, satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice was furnished prior to the initial adjudication of the claim, there is no defect in the timing of the notice.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that private and VA clinical records that pertain to the Veteran's treatment for his spine for the period spanning 2005 to 2010 have been obtained and associated with the claims file.  The Board further notes that upon its remand of the extraschedular rating issue in March 2011, for consideration of the matter in the first instance by the RO/AMC, the AMC sent correspondence to the Veteran in April 2011, requesting him to provide any information or evidence that would demonstrate that his low back disorder presented an exceptional or unusual disability picture (e.g. marked interference with employment or frequent periods of hospitalization or treatment).  In this regard, no response was received from the Veteran.  After a period of over five months had passed, the AMC adjudicated the extraschedular rating issue and denied the claim in a September 2011 rating decision/supplemental statement of the case.  As the Veteran was provided an opportunity and a reasonable amount of time to cooperate with VA in this regard and clearly elected to not act upon it, the record does not need to be held open any longer and no further delay in the adjudication of this appeal is warranted.  The Board deems VA's duty to assist him in the development of this claim to have been adequately discharged.  [See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991): "The duty to assist is not always a one-way street."  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.]  The Board further finds that the AMC's actions were in substantial compliance with the Board's remand instructions, and therefore no further remand is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The prior development undertaken by VA to develop the increased schedular rating claim includes a June 2010 VA examination, in which the examiner reviewed the Veteran's pertinent medical history in conjunction with the examination.  The examiner's report provided adequate discussion of his clinical observations and a rationale to support his findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  As the June 2010 examination of record incorporates the clinical findings of prior VA and private examinations and treatment reports, it is deemed to adequate for purposes of adjudicating the extraschedular rating claim now at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for an extraschedular rating for DDD at L4-L5 with spondylosis and spondylolisthesis decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

(b.)  Rating orthopedic disabilities of the spine.

Before the Board can adjudicate the extraschedular rating claim, it must first consider the criteria of the applicable rating schedule to have a standard to which it can compare the severity of the Veteran's disability to determine whether or not exceptional impairment exists that takes the disability outside of the rating schedule.  By history, the current 40 percent rating was assigned for DDD at L4-L5 with spondylosis and spondylolisthesis by a September 1998 rating decision, which applied under prior rating criteria then in effect; specifically Diagnostic Code 5292, for limitation of motion of the lumbar spine.  Consideration was also given to a higher rating under the old rating Code 5293 for intervertebral disc syndrome which contemplates sciatic neuropathy.  However, while the Veteran was initially assigned a maximum 40 percent evaluation under the old Diagnostic Code 5292 for severe limitation of motion with pain on motion, his current May 2006 claim for an increased rating may only use the new criteria that were implemented in 2002 and 2003.   

The Veteran's service-connected DDD at L4-L5 with spondylosis and spondylolisthesis is schedularly rated under the criteria provided in 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome (IVDS). 

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  The criteria contained therein provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:


		Unfavorable ankylosis of the entire spine, assign a 100 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, assign a 50 percent rating.

		Unfavorable ankylosis of the entire cervical spine; or, forward flexion 
		of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of 
		the entire thoracolumbar spine, assign a 40 percent rating.

		Forward flexion of the cervical spine 15 degrees or less; or, favorable 
		ankylosis of the entire cervical spine, assign a 30 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, assign a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height, assign a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2011).

Diagnostic Code 5010 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, rate as 20 percent disabling.

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, rate as 10 percent disabling.

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.

38 C.F.R. § 4.71a. 

A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, an adequate VA examination should include medical determinations regarding whether the affected joint or joints exhibit pain on use, weakened movement, excess fatigability, incoordination, or any other disabling symptom, and whether pain could significantly limit functional ability during symptomatic flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups beyond that clinically demonstrated.


(c.)  Factual background

The history of the claim shows that in August 1981, the RO granted the Veteran service connection for spondylolisthesis L5-S1 with lumbosacral strain and assigned a 20 percent evaluation effective in August 1979.  By rating decision of August 1998, the RO awarded an increased evaluation to 40 percent, effective August 1997. 

VA outpatient records from August 2005 to April 2006 reflect treatment for recurring complaints of back pain. 

In May 2006, the Veteran filed a claim for an increased rating for his service-connected back disability asserting that his back was progressively getting worse. 

During a VA orthopedic examination in August 2006, the Veteran reported having constant back pain with morning stiffness since his last VA examination in 1999.  He reported taking pain medication above the level that he had been prescribed and assessed his pain level as being 6 out of 10 (10 being the worst) with pain radiating into his right leg.  He reported that he had been employed at the United States Postal Service for 22 years as a letter carrier on a motorized route.  He estimated losing approximately two days of work per month due to back pain.  He also reported experiencing flare-ups of back pain when bending over to pick up objects, with such flare-ups described as being sometimes severe in intensity, with a subjectively assessed pain level of 8 on a scale of 1 to 10.  He denied having any physician-ordered bedrest or episodes of incapacitation.  He also denied undergoing any surgical procedures for his back disability since 1981, and reported that he had not had any injections of medication since his last VA examination.  He remarked that he treated his back pain with medication and expressed his frustration at his inability to exercise, ride a motorcycle, perform household chores such as mowing the lawn, or play with his grandchildren due to back pain.  On examination the Veteran was observed ambulating with a normal, steady gait.  Range of motion included forward flexion from zero to 52 degrees, extension from zero to 26 degrees, left lateral flexion from zero to 15 degrees, right lateral flexion from zero to 18 degrees, left lateral rotation from zero to 32 degrees and right lateral rotation from zero to 34 degrees, all with complaints of pain at the endpoint of each range of motion axis except on extension.  Computerized tomography (CT) scans revealed a possible extruded herniated disc at the L4-L5 disc space.  The examiner diagnosed the Veteran as having lumbosacral strain with DDD and degenerative joint disease (DJD) with chronic back pain. 

The Veteran's oral and written contentions are that he has to take prescription pain medication every day to cope with his back pain and believes that VA has not sufficiently acknowledged the severity of his back disability.  He asserted that the appearance of not having marked interference with his employment was because the only way he was able to work was through use of pain medication.  He added that without medication, he would not be able to go to work.  He further noted that his VA medical files were not full of incapacitating episodes because he was advised by his physicians that his back pain would not improve and that he should accept his situation and "live with it," which was what he was earnestly attempting to do.  He also expressed his hope for a 100 percent disability rating, as he believed that it was only a matter of time before he would be rendered unable to work because of his back disorder. 

The Veteran testified before a Decision Review Officer in January 2009 that his back had been getting progressively worse since the 1990s. 

At a September 2009 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that his back pain subjectively averaged a constant 7 or 8 on a pain scale from 1 to 10 (10 being the worst).  He said he was presently taking the prescription narcotic Vicodin for pain, which he reportedly took above the prescribed dose when necessary.  He remarked that his employer was impatient with his absences from work due to his back and that he missed, on average, two days or more per month due to his back condition.  He explained that his employer told him that the next time he called in sick he would be placed on restricted sick leave, meaning that he would need to provide a physician's note explaining his medical absence from work.  He also reported that his back disorder forced him to curtail his participation in recreational physical activities, such as hunting, fishing, and playing tennis and golf, and he was unable to help in household chores and was essentially couch-bound while at home.  He reported that he used to have a walking route as a letter carrier, but since 1998 he has been assigned to curbside delivery as an accommodation for his back disability.  He refilled his pain medication at the VAMC every six months.  The Veteran's representative asked that extraschedular consideration be given to increase the Veteran's rating. 

At a VA neurological examination in June 2010, the Veteran reported that precipitating factors of his back disability included standing or walking greater than eight to ten minutes.  He also said that he took nine Vicodin pills per day to alleviate his back pain.  He also reported radiating pain into the left lower extremity down to the calf and intermittent to rare pain down the right leg.  He also reported numbness in both thighs and assessed the pain as being "moderate to severe." He said at his last emergency room visit in the autumn of 2009, he was given an injection of the narcotic Demerol into his buttock, which gave him significant pain relief.  The Veteran reported that he had nocturia which he did not think was related to his back and urinary frequency which he was uncertain whether it was related to his back.  He reported urinary frequency while working that resulted with him wetting himself on one occasion.  He denied bowel incontinence. 

On neurological examination the Veteran ambulated with a mild forward lean, but his ambulation was steady.  No assistance devices were utilized or required.  He complained of pain in the left lower paraspinous region and there was a mild spasm-type firmness in this region, which was tender to palpation.  The Veteran reported radiation of pain to his left buttock, but denied radiation to either leg.  Forward flexion on triple repetitive range of motion was zero to 62 degrees with complaints of pain at endpoint on flexion.  Extension was zero to 15 degrees, left lateral flexion was zero to 12 degrees, and right lateral flexion was zero to 15 degrees, all with complaints of pain at endpoint.  The Veteran also demonstrated right and left lateral rotation from zero to 20 degrees with complaints of pain at endpoint.  After repetitive range of motion, the Veteran stated that his pain was about a six out of ten with mild radiation to the left leg.  He denied numbness at his thighs.  Deep tendon reflexes of the lower extremities was symmetric but diminished at 1+ at the patellas.  The Achilles was 2+ on the right, and 1+ on the left.  The Veteran could not sense vibratory testing on the right big toe, and there was diminished sensation on the left great toe, but intact.  Straight leg raising was positive on the left at 10 degrees with groaning and stating of heaviness of the leg with fatigue.  Right leg was positive at 30 degrees.  There was no overt muscle wasting noted.  EMG/NCV revealed chronic bilateral L5-S1 radiculopathies with ongoing denervation.  There was no evidence for neuropathy.  CT scan results from 2003 were recorded.  The examiner stated that there was no additional functional impairment due to pain, stiffness, swelling, instability, locking, dislocation, subluxation, weakness, fatigability, incoordination or flare-ups.  Also noted were no incapacitating episodes since the previous examination.  There was full and equal strength/sensation, pulses without edema or swelling.  The examiner diagnosed the Veteran as having lumbosacral strain with diffuse DDD and DJD, chronic low back pain status post surgical procedure in 1981, with noted chronic radiculopathy to both lower extremities of L5-S1 level.  The examiner opined that the left leg radiculopathy was at least as likely as not related to the service-connected condition.  He opined that the Veteran's neurological impairment severity was moderately severe with no paralysis or neuropathy identified. 

In a December 2010 rating decision, the RO granted service connection for left leg radiculopathy as secondary to his service-connected degenerative disc disease at L4-L5 with spondylosis and spondylolisthesis, and assigned a separate 40 percent rating, effective in June 2010.  The Veteran's combined disability rating is presently 60 percent, pursuant to 38 C.F.R. § 4.25. 

(d.)  Analysis: Extraschedular consideration.

The Board has considered the evidence discussed above and finds that it does not demonstrate an exceptional or unusual disability picture associated with the Veteran's service-connected DDD at L4-L5 with spondylosis and spondylolisthesis, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The clinical evidence does not demonstrate that the Veteran's service-connected lumbar spine disability produces a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.71a.  

There is no objective clinical assessment that the Veteran's low back disability, while manifest by pain and limitation of motion, is productive of such exceptional impairment as to more closely approximate an ankylosis condition affecting his thoracolumbar spine.  Although the clinical evidence indicates that the Veteran experiences episodes of elevated low back pain that cause him to lose two or more days (on average) of work per month, this in itself does not demonstrate marked interference with employment such that the applicable rating schedule is rendered inadequate to rate the orthopedic disability at issue.  While the Veteran is reportedly running out of available saved sick leave time for him to use during his medical absences and is also raising the consternation of his manager at work because of his medical absences, these concerns are pertinent only to the employment policies of his workplace; it is the frequency of his absence from work (i.e., two days per month, on average) due to back pain that is the only relevant fact for determining whether or not there is marked interference with his employment.  As previously stated, the Board does not find that this level of monthly absence takes the Veteran's service-connected low back disability outside the parameters of the applicable rating schedule into the realm of exceptional impairment.  Furthermore, the clinical evidence does not demonstrate that his lumbosacral spine disability required frequent hospitalization or treatment during the period of this appeal to take it outside the parameters of the normal rating criteria.  The clinical evidence of record does not indicate that the Veteran is unable to work, and while his low back disability certainly imposes limitations in his capacity to perform the physical aspects of his job as a letter carrier, these limitations are within the level of impairment contemplated by the criteria for a 40 percent rating under the applicable schedule.  Additional associated impairment due to neurological dysfunction is further contemplated in the separate 40 percent evaluation awarded for left lower extremity radiculopathy.  The demonstrated level of impairment associated with the Veteran's service-connected lumbar spine disability falls well within the criteria contemplated by these assigned ratings. 

The Board notes that the Veteran appears to assert that his use of prescription narcotic pain medication for his back pain above the prescribed dose is evidence of exceptional disability.  However, the Board does not concur with this assertion, as such admitted over-use of narcotics is not an indication of exceptional impairment more so than misuse of prescribed medication on the part of the Veteran.  

In view of the foregoing discussion, the Board thus concludes that the level to which the Veteran's service-connected DDD at L4-L5 with spondylosis and spondylolisthesis presently interferes with his ability to perform work is adequately contemplated in the criteria of the applicable rating schedule for a 40 percent evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, referral of this case to the Director of the VA Compensation and Pension Service for the assignment of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2011) is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).  The appeal in this regard is thus denied.

Because the evidence in this case is not approximately balanced with respect to the merits of the extraschedular rating claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Referral of the service-connected DDD at L4-L5 with spondylosis and spondylolisthesis for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b) is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


